Citation Nr: 0722347	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  99-04 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
under the provisions of 38 U.S.C.A. § 1318 (West 2002).  

3.  Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 (West 2002).  


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel



INTRODUCTION

The veteran served on active duty from February to June 1954.  
He passed away in December 1997, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi that denied the appellant's claims of 
entitlement to Dependency and Indemnity Compensation (DIC), 
based on service connection for the cause of the veteran's 
death and the provisions of 38 U.S.C.A. § 1318, and 
entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35.  The appellant perfected a timely 
appeal of these determinations to the Board.

In September 2000, the Board denied the appellant's claims.  
She appealed to the United States Court of Appeals for 
Veterans Claims (Court).  That Court vacated the Board's 
decision and remanded the matters to the Board so it could 
consider the impact of the Veterans Claims Assistance Act of 
2000 (VCAA).  

In May 2002, the Board again denied the appellant's claims.  
The appellant again appealed to the Court.  While the case 
was pending at the Court, the appellant's attorney and the VA 
Office of the General Counsel filed a joint motion to vacate 
the Board's May 2002 decision and to remand the veteran's 
claim for readjudication.  In an April 2003 Order, the Court 
granted the joint motion, vacated the Board's decision, and 
remanded the appellant's claim to the Board for 
readjudication.  

In this regard, the Board notes that in October 2002, the 
appellant appointed an attorney named D.J.L. as her 
representative before the Board and before the Court.  In 
November 2003, the Board granted Ms. L's constructive motion 
to withdraw as the appellant's representative, and advised 
the appellant (by letter) that she could select another 
representative.  To date, the appellant has not done so.

In January 2004, the Board remanded the matter to afford the 
appellant a hearing before a traveling Member of the Board 
(now known as a Veteran's Law Judge).  In April 2005, the 
appellant, her daughter and her brother-in-law, testified at 
a hearing conducted before the undersigned Veterans Law Judge 
at the local VA regional office.  

In August 2005, this matter was remanded for further 
development consistent with the April 2003 Order of the Court 
and the joint motion.  In that remand, the Board noted that a 
review of the record disclosed that the appellant had filed a 
claim for accrued benefits based on the veteran's claims for 
service connection (for a respiratory condition, to include 
bronchitis and emphysema; a seizure disorder, to include 
black outs; a heart condition; a skin condition, to include 
cysts; an eye condition; and a nervous condition), as they 
were pending at the time of his death.  These matters were 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran died in December 1997, at age 61.  The 
immediate cause of death was cardiac arrest due to or as a 
consequence of a myocardial infarction and cardiomyopathy.  
Other significant conditions contributing to death but not 
resulting in the underlying cause were diabetes mellitus and 
chronic obstructive pulmonary disease.  An autopsy was not 
performed.

2.  At the time of the veteran's death, he was not service-
connected for any disability.

3.  The evidence does not show that the veteran's fatal 
cardiac arrest due to or as a consequence of a myocardial 
infarction and cardiomyopathy, or the veteran's diabetes 
mellitus or chronic obstructive pulmonary disease, had their 
onset during service, or that these disorders were otherwise 
related to a disease or injury of service origin.

4.  No disease or injury of service origin contributed 
substantially or materially to cause the veteran's death.

5.  At the time of his death, the veteran was not in receipt 
of, or entitled to receive, compensation for service-
connected disability that was rated totally disabling by a 
schedular or unemployability rating for a period of ten years 
immediately preceding his death.


CONCLUSIONS OF LAW

1.  A disease or disability of service origin did not 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.312 (2006). 

2.  The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22(a)(2)(i) (2006).

3.  The requirements for eligibility for dependents 
educational assistance under Chapter 35, Title 38, United 
States Code, have not been met.  38 C.F.R. §§ 3.807, 21.3020, 
21.3021 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of a letter dated in August 2005, the appellant was 
furnished notice of the type of evidence needed in order to 
substantiate her claims.  The appellant was also generally 
informed that she should send to VA evidence in her 
possession that pertains to the claims and advised of the 
basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the appellant's behalf), and provided 
the basis for the decisions regarding the claims.  The 
appellant was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.

In the present case, the Board notes that VA provided 
adequate VCAA notice only after the initial unfavorable 
decision in this case.  While the notice provided was not 
given prior to the first RO adjudication of the claim, the 
notice was provided by the RO prior to the April 2006 and 
February 2007 Supplemental Statements of the Case and prior 
to the transfer and certification of the appellant's case to 
the Board.  The Board also finds that the content of the 
notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b), and observes that the 
appellant has had time to consider the content of the notice 
and respond with any additional evidence or information 
relevant to the claims.  Based on the above, the Board 
concludes that any defect in the timing of the VCAA notice is 
harmless error.  See generally, Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the appellant.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case applies here.  Despite the defective notice provided to 
the appellant on these latter two elements, however, the 
Board finds no prejudice to the appellant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 
supra.  In this regard, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate her claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service medical 
records, 8 volumes of post-service medical records and 
reports, a VA examination, the appellant's testimony before 
the Board, and numerous statements submitted by the appellant 
in support of the claims.  In addition, the Board notes that 
this matter has been remanded on two occasions for additional 
development.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the appellant's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the appellant.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.

II.  Service connection for the cause of the veteran's death.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The surviving spouse 
of a veteran who has died from a service-connected disability 
or compensable disability may be entitled to receive 
dependency and indemnity compensation.  38 U.S.C.A. § 1310 
(West 2002).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or contributory cause of death.  38 U.S.C.A. 
§ 1101, 1112; 38 C.F.R. § 3.312(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  
The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2003).  Contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the evidence of record shows that the veteran 
died in December 1997 at the age of 61.  The immediate cause 
of death as shown on the death certificate was cardiac arrest 
due to or as a consequence of a myocardial infarction and 
cardiomyopathy.  Other significant conditions contributing to 
death but not resulting in the underlying cause were diabetes 
mellitus and chronic obstructive pulmonary disease.  An 
autopsy was not performed.  At the time of the veteran's 
death, he was not service-connected for any disability.  In 
addition, a claim filed by the appellant for accrued benefits 
was denied in February 2007.  No notice of disagreement 
regarding the denial of accrued benefits was filed with the 
RO.

In order to assist the appellant with her claim, the 
appellant was afforded a VA examination in April 2006.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination. The examiner 
noted the veteran's medical history, to include an incident 
in service where the veteran was struck by a rifle in the 
left ear in basic training.  Also present in service were 
complaints regarding the veteran's right ear.  The diagnosis 
was cholesteatoma.  After service, the veteran's medical 
records indicated that in 1977 the veteran was hospitalized 
with diagnoses of apparent gastric and intestinal bleeding, 
epilepsy symptomatic secondary to old cerebro vascular 
accident, hypertension, chronic bronchitis.  In February and 
March 1978 the veteran was hospitalized for respiratory tract 
infection, chronic bronchitis and emphysema.  Also noted was 
a diagnosis of a seizure disorder and chronic cough since 
1970.  Medical records dated after this noted other hospital 
admissions and treatment for bronchitis, respiratory tract 
infection, pulmonary edema, diabetes mellitus, 
atherosclerotic coronary artery disease, hypertension, and a 
seizure disorder.  The veteran was noted to be a 45 pack year 
smoker and a heavy drinker that quit sometime in the 1980s.  
The examiner noted that the veteran's discharge examination 
from service was found to be normal.  After reviewing the 
volumes of medical records and the veteran's service records, 
the examiner stated the following conclusions:  (1) regarding 
diabetes mellitus, there is no evidence to substantiate the 
claim that the veteran had onset of this condition in 
service; it is not as least as likely as not that his 
diabetes mellitus is etiologically related to any incident 
that occurred during his period of active service, (2) 
regarding chronic obstructive pulmonary disease, there is no 
evidence to substantiate the claim that the veteran had onset 
of this condition during active service; it is less likely as 
not that this condition is etiologically related to any 
incident that occurred during his period of active service, 
(3) regarding a heart disorder, there is no evidence in the 
medical record to substantiate the claim that the veteran 
developed the heart disorder during his period of service or 
manifested such a disorder within one year of service; it is 
less likely as not etiologically related to any incident that 
occurred during his period of active service, (4) regarding 
cerebrovascular injury, there is no medical evidence to 
substantiate the claim that the veteran developed this 
condition in service and it is less likely as not 
etiologically related to the incident of service, (5) 
regarding the seizure disorder, there is no medical evidence 
to substantiate the claim that the veteran developed the 
seizure disorder during his period of active service or 
manifested within one year from June 1954; it is less likely 
as not etiologically related to any incident in the service, 
namely the veteran having been struck about the left ear by a 
rifle in May 1954, and (6) regarding the cause of the 
veteran's death, there is no evidence in the medical record 
to substantiate the claim that any disease or injury of 
service origin contributed to the cause of death from cardiac 
arrest due to or as a consequence of myocardial infarction 
and cardiomyopathy.  

Based on the foregoing, the Board finds that the evidence is 
against a finding that the veteran's death was caused by his 
military service.  Service connection will be granted to a 
veteran that develops hypertension or a heart condition in 
service or within one year of service.  38 C.F.R. § 3.303, 
3.307, 3.309.  Here, the evidence does not show that the 
veteran was found to have hypertension or a heart condition 
in service or within one year after service.  And the VA 
examiner, that reviewed the veteran's volumus medical records 
in connection with the appellant's claim, concluded that the 
veteran's fatal cardiac arrest due to or as a consequence of 
a myocardial infarction and cardiomyopathy, and the veteran's 
diabetes mellitus and chronic obstructive pulmonary disease, 
were not likely related to or caused by the veteran's service 
or any disease or incident of service origin.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's honored service.  The 
Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

In the absence of competent medical evidence to support the 
claim, the claim for service connection for the cause of the 
veteran's death must be denied. 



III.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.

Section 1318 of title 38, United States Code, authorizes 
payment of DIC to a benefits-eligible surviving spouse in 
cases where a veteran's death was not service connected, 
provided the veteran was in receipt of or entitled to receive 
compensation at the rate of 100 percent (total rating) due to 
service-connected disability for a period of ten or more 
years immediately preceding death.  The statute was 
implemented at 38 C.F.R. § 3.22.  

As noted above, the evidence in this case shows that the 
veteran died in December 1997 at the age of 61.  The 
immediate cause of death as shown on the death certificate 
was cardiac arrest due to or as a consequence of a myocardial 
infarction and cardiomyopathy.  Other significant conditions 
contributing to death but not resulting in the underlying 
cause were diabetes mellitus and chronic obstructive 
pulmonary disease.  An autopsy was not performed.  At the 
time of the veteran's death, he was not service-connected for 
any disability.  In addition, a claim filed by the appellant 
for accrued benefits was denied in February 2007.  No notice 
of disagreement regarding the denial of accrued benefits was 
filed with the RO.

Because the veteran was not in receipt of or entitled to 
receive compensation at the rate of 100 percent (total 
rating) due to service-connected disability for a period of 
ten or more years immediately preceding his death, the 
appellant is not entitled to DIC in this case under the 
provisions of 38 U.S.C.A. § 1318.

Based on the foregoing, the appellant's DIC claim must be 
denied as a matter of law.  As the disposition of this claim 
is based on the law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law.  
See Mason v. Principi, 16 Vet. App. at 132; Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).

VI.  Entitlement to Dependents' Educational Assistance.

Finally, the appellant has also raised the issue of 
entitlement to Dependents' Education Assistance benefits 
under 38 U.S.C.A. Chapter 35.  In Sabonis v. Brown, 6 Vet. 
App. 426 (1994), the Court held that in cases in which the 
law and not the evidence is dispositive, a claim for 
entitlement to VA benefits should be denied or the appeal to 
the Board terminated because of the absence of legal merit or 
the lack of entitlement under the law.  Because the Board has 
denied service connection for the cause of the veteran's 
death, and since the record reflects that the veteran was not 
evaluated as having disability total and permanent in nature 
as a result of service connected disability at the time of 
his death, any child or surviving spouse of the veteran is 
not eligible for such benefits, and entitlement to 
Dependents' Educational Assistance Benefits is not warranted 
as a matter of law.  38 U.S.C.A. § 3501(a);  38 C.F.R. 
§§ 3.807, 21.3020, 21.3021.


ORDER

1.  The claim for service connection for the cause of the 
veteran's death is denied

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1318 is denied.

3.  Entitlement to dependents educational assistance pursuant 
to Title 38, United States Code, Chapter 35 is denied.   




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


